 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   WILL AARON ERVIN,                Case No. CV 17-7804 GW (SS)

12                    Petitioner,
                                      ORDER ACCEPTING FINDINGS,
13        v.
                                      CONCLUSIONS AND RECOMMENDATIONS
14   M.L. MUNIZ, Warden,
                                      OF UNITED STATES MAGISTRATE JUDGE
15                    Respondent.

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, all of the records and files herein, and the Magistrate
19   Judge’s Report and Recommendation.   The time for filing Objections
20   to the Report and Recommendation has passed and no Objections have
21   been received.    Accordingly, the Court accepts and adopts the
22   findings, conclusions and recommendations of the Magistrate Judge.
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\
 1        IT IS ORDERED that Respondent’s Motion to Dismiss is granted.
 2   The Petition is denied and Judgment shall be entered dismissing
 3   this action with prejudice.
 4

 5        IT IS FURTHER ORDERED that the Clerk serve copies of this
 6   Order and the Judgment herein on Petitioner at his current address
 7   of record.
 8

 9        LET JUDGMENT BE ENTERED ACCORDINGLY.
10

11   DATED: January 24, 2019
12                                       GEORGE H. WU
                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
